              Case 2:07-mj-00180-DJA Document 14 Filed 11/10/20 Page 1 of 1




 1

 2

 3
                   UNITED STATES DISTRICT COURT
 4                      DISTRICT OF NEVADA
                                                -oOo-
 5
     UNITED STATES OF AMERICA                     )       Case No. 2:07-mj-180-PAL
 6                                                )
                  Plaintiff,                      )       ORDER  FOR   DISMISSAL           AND
 7   vs.                                          )       QUASHING WARRANT
                                                  )
 8   GREGORY M. WHRITENOUR,                       )
                                                  )
 9                 Defendant.                     )
                                                  )
10                                                )
11
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
12
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
13
     prejudice complaint number 2:07-mj-180-PAL on Gregory M. Whritenour.
14
                   DATED this 5th        day of November, 2020.
15
                                                NICHOLAS A. TRUTANICH
16
                                                United States Attorney
17
                                                /s/ Rachel Kent
18
                                                RACHEL KENT
                                                Special Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                   DATED this 10th       day of November, 2020.
21

22

23
                                                UNITED STATES MAGISTRATE JUDGE
24
                                                      1
